Exhibit 10.2

 

Standard Form      State of  

 

REPSC - Over $25,000      FDIC Asset No.  

 

Master - 2009       

REAL ESTATE PURCHASE AND SALE CONTRACT

(Instructions throughout the contract are in italics in “(    )” brackets.)

 

1. PARTIES: This: Real Estate Purchase And Sale Contract (the “Contract”) is
entered into by and between the Federal Deposit Insurance Corporation, in the
following capacity(ies):

 

x    Receiver of ALPHA BANK & TRUST, ¨    in its Corporate capacity. ¨   
Manager of the FSLIC Resolution Fund.

¨       Manager of the FSLIC Resolution Fund as Receiver of  

 

 

¨       other  

 

hereafter referred to as “Seller,”

and GWINNETT CLINIC, LTD. (check one) ¨ an individual, or x a state of Georgia
corporation (“Purchaser”).

 

2. PROPERTY: That certain tract or parcel of land described on ATTACHMENT A
affixed hereto and incorporated herein, which parcel of land is to be sold
together with all buildings and other improvements, situated thereon, all
fixtures and other property affixed thereto and all and singular the rights and
appurtenances pertaining to the property, including any right, title, and
interest of Seller in and to adjacent streets, alleys or rights-of-way (the
“Property”).

 

3. PURCHASE PRICE: Subject to the terms, provisions, covenants and conditions
herein contained, Seller hereby agrees to sell and convey and Purchaser hereby
agrees to purchase the Property for the purchase price of One Million Six
Hundred Thousand and no/100 dollars ($ 1,600,000.00) (the “Purchase Price”), to
be paid in CASH at Closing (as defined in Section 11),

 

4.

EARNEST MONEY: An earnest money deposit in the amount of Eighty Thousand and
no/100 dollars ($80,000.00) (the “Earnest Money”), equal to the greater of
(a) five percent (5%) of the Purchase Price or (b) two thousand dollars
($2,000.00), is herewith tendered by Purchaser and is to be held by Seller. The
Earnest Money will be in the form of cash, a cashier's check, or certified funds
payable to Seller. The Earnest Money will NOT bear interest at any time. If the
sale hereunder is consummated in accordance with the terms hereof, the Earnest
Money, will be applied against the Purchase Price at Closing. In the event of
default hereunder by Purchaser, the Earnest Money will be applied as provided:
in Section 16.

 

5. SURVEY: If Seller already has in its records a survey of the Property
obtained in the normal course of its business, Seller will provide a copy of
same to the Purchaser. In no event will Seller be required to furnish a current
survey of the Property.

 

6.

TITLE COMMITMENT AND TITLE POLICY: As soon as practicable after the Effective
Date (as defined in Section 26), Seller will furnish Purchaser a Title
Commitment from a title insurance company chosen by Seller and reasonably
acceptable to Purchaser (the “Title Company”). At Closing, Seller will provide
Purchaser a Title Policy in the full amount of the Purchase Price.

Purchaser will have five (5) days after receipt of the Title Commitment to make
written title and survey

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

1



--------------------------------------------------------------------------------

objections to Seller (the “Objections”). Objections must be limited to matters
which substantially and adversely affect title to the Property. If Purchaser
does not give Seller written notice of Objections within the time period
specified. Purchaser will have waived the right to raise Objections, will accept
any and all deficiencies without postponement of Closing (as defined in
Section 11), and will close under the terms of the Contract.

If Purchaser timely delivers Objections to Seller. Seller will have until the
Closing Date (as defined in Section 11) to cure same. Seller has the right, in
its sole discretion, to extend the Closing Date up to ninety (90) days from the
original Closing Date in order to resolve Objections (the “Extended Closing
Date”). Seller's intention to extend must be provided in writing to Purchaser on
or before the Closing Date.

Seller may notify Purchaser at any time that Seller declines to cure one or more
of the Objections. Purchaser has five (5) days from the receipt of such
declination to make the election described below. If Seller fails to give notice
of declination and fails to cure any of the Objections by the Closing Date or
the Extended Closing Date, as applicable, Purchaser has five (5) days after such
Closing Date or Extended Closing date, as applicable, to make the election
described below. The election Purchaser has, in either event described above, is
to either (i) terminate the Contract and obtain the Earnest Money per Section 16
of this Contract, or (ii) waive the unsatisfied Objections and complete the
purchase under the terms of this Contract. Failure by the purchaser to make an
election within the time frame specified in this paragraph will be treated as an
election of option (i) above.

INSPECTION PERIOD: Purchaser will have a period of ten (10) days from and after
the Effective Date to examine the Property and to conduct such physical tests,
inspections, surveys, and other investigations as are reasonably necessary to
determine whether the Property is suitable for Purchaser’s intended purpose (the
“Inspection Period”). Seller shall use reasonable efforts to provide to
Purchaser copies of any of the following items which Seller has in its
possession and which are readily available to Seller: surveys, title policies,
environmental reports and other due diligence materials related to the Property
(collectively, the “Reports”). Purchaser acknowledges and agrees that Seller
makes no representations whatsoever regarding the validity of the content or
form of any of the Reports. In furtherance of, and in no way limiting the any
disclaimers of Seller contained in the Contract, Purchaser acknowledges and
agrees that Seller shall have no liability whatsoever for the Reports and/or the
Purchaser’s reliance on the Reports. Notwithstanding the above, (a) Purchaser
will give Seller reasonable notice of Purchaser’s intention to enter onto the
Property; (b) Purchaser must obtain written approval from Seller before
Purchaser conducts any tests on the Property; and (c) Seller may require that a
representative of the Seller accompany Purchaser or its agents while they are on
the Property. Purchaser’s tests and other inspections will not unreasonably
interfere with the use and occupancy of the Property by Seller or Seller’s
tenants. In the event that the transaction contemplated by this Contract does
not close for any reason. Purchaser is obligated to restore the Property to its
condition prior to Purchaser’s entry. This obligation will survive termination
of this Contract. Purchaser will pay for all such tests and inspections.

A copy of every report of every test and inspection conducted by Purchaser on
the Property, including but not limited to, any survey and any Environmental
Report or Environmental Site Assessment, will be delivered to Seller within five
(5) days after such report is received by Purchaser. Purchaser agrees to
indemnify Seller, hold it harmless from, and defend it against any claims,
causes of action, damages and expenses (including attorney’s fees) in any way
arising out of (a) Purchaser’s or Purchaser’s agents’ presence on or about the
Property, or (b) any test or inspection conducted by Purchaser on the Property.
Such indemnity will survive the closing or any termination of this Contract and
will not be merged therein.

If Purchaser reasonably determines that the Property is unsuitable for
Purchaser’s intended purpose. Purchaser may terminate this Contract by delivery
of written notice to Seller prior to the expiration of the Inspection Period. In
such event the Earnest Money will be returned to the Purchaser, and thereafter
neither party will have any further rights or obligations under this Contract.

Should Purchaser fail to terminate the Contract prior to the expiration of the
Inspection Period, Purchaser will be obligated to close the transaction without
postponement of the Closing Date, under the terms of this Contract. Any
termination of this Contract by Purchaser after the expiration of the Inspection
Period will entitle Seller to retain the Earnest Money as liquidated damages as
provided in Section 16.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

2



--------------------------------------------------------------------------------

CONVEYANCE OF TITLE: Seller will convey the Property by Special Warranty Deed
(the “Deed”) subject to all easements, rights-of-way, exceptions, covenants,
conditions, restrictions, encroachments, reservations, encumbrances, access
limitations, and all other matters or conditions affecting the Property
(including any Objections Seller has declined to cure and Purchaser has waived,
per Section 6 above). Any personalty that may be owned by Seller that is
situated on the Property at Closing will be conveyed to Purchaser by Quitclaim
Bill of Sale.

PROPERTY CONDITION: PURCHASER, BY ITS EXECUTION HEREOF, ACKNOWLEDGES THAT:

 

  (i) SELLER HAS NOT MADE, DOES NOT MAKE, AND SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS, OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER - WHETHER EXPRESS OR IMPLIED,
ORAL OR WRITTEN, PAST, PRESENT, OR FUTURE - AS TO (a) THE VALUE, NATURE,
QUALITY, OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL AND GEOLOGY, (b) THE INCOME TO BE DERIVED FROM THE PROPERTY, (c) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY CONDUCT THEREON, (d) THE PROPERTY’S COMPLIANCE WITH ANY LAWS, RULES,
ORDINANCES, OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY,
(e) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTY, (f) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY, (g) THE
MANNER, QUALITY, STATE OF REPAIR, OR LACK OF REPAIR OF THE PROPERTY, OR (h) ANY
OTHER MATTER WITH RESPECT TO THE PROPERTY OTHER THAN THE WARRANTIES OF TITLE IN
THE SPECIAL WARRANTY DEED, IF SUCH SPECIAL WARRANTY DEED IS ISSUED. SELLER HAS
NOT MADE, DOES NOT MAKE, AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS
REGARDING COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION, OR LAND USE
LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS, INCLUDING THE DISPOSAL OR
EXISTENCE, IN OR ON THE PROPERTY, OF ANY HAZARDOUS MATERIALS.

 

  (ii) PURCHASER HAS FULLY INSPECTED THE PROPERTY AND THAT THE CONVEYANCE AND
DELIVERY OF THE PROPERTY IS “AS IS” AND “WITH ALL FAULTS.”

 

  (iii) NO WARRANTY HAS ARISEN THROUGH TRADE, CUSTOM OR COURSE OF DEALING WITH
PURCHASER. PURCHASER REPRESENTS THAT, PURSUANT TO THE INSPECTION PERIOD (IF
ANY), PURCHASER HAS MADE (OR HEREBY WAIVES): (a) ALL INSPECTIONS OF THE PROPERTY
DEEMED NECESSARY OR APPROPRIATE BY PURCHASER TO DETERMINE THE PROPERTY’S VALUE
AND CONDITION, INCLUDING, WITHOUT LIMITATION, INSPECTIONS FOR THE PRESENCE OF
ASBESTOS, PESTICIDE RESIDUES, UNDERGROUND STORAGE TANKS, HAZARDOUS WASTE, AND
ANY OTHER HAZARDOUS MATERIALS, AND (b) ALL INVESTIGATIONS TO DETERMINE WHETHER
ANY PORTION OF THE PROPERTY LIES WITHIN ANY FLOOD HAZARD AREA AS DETERMINED BY
THE U.S. ARMY CORPS OF ENGINEERS OR OTHER APPLICABLE AUTHORITY. PURCHASER’S
INSPECTION OF THE PROPERTY (OR WAIVER THEREOF) WILL RELIEVE SELLER OF ANY
LIABILITY TO PURCHASER AS A RESULT OF ANY ENVIRONMENTAL HAZARD ON OR TO THE
PROPERTY AND PURCHASER ACCEPTS ALL LIABILITY THEREFOR, AS BETWEEN

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

3



--------------------------------------------------------------------------------

 

PURCHASER AND SELLER, AND INDEMNIFIES AND HOLDS SELLER HARMLESS FROM AND AGAINST
ANY CLAIMS, LIABILITIES, DEMANDS, OR ACTIONS INCIDENT TO, RESULTING FROM, OR IN
ANY WAY ARISING OUT OF SUCH HAZARD. THIS INDEMNITY SURVIVES CLOSING AND WILL NOT
BE MERGED WITH THE SELLER’S DEED.

 

10. BROKER’S FEE: By separate document, Seller has agreed to pay a real estate
commission (the “Commission”) in the amount of three percent (3%) of the
Purchase Price to be split equally between JWB Realty Services, LLC and Solid
Source Realty (collectively, the “Broker”), subject to the closing of this sale
and payment of the full Purchase Price to Seller. The parties acknowledge that
JWB Realty Services, LLC represents Purchaser and not the Seller in this
transaction, and that Solid Source Realty represents the Seller and not the
Purchaser in this transaction. It is understood and agreed that no commission
shall be due hereunder in the event the Closing does not occur for any reason
whatsoever. Purchaser and Seller each hereby indemnifies the other against and
agrees to hold harmless the other from any and all claims for real estate
commissions or similar fees arising out of or in any way connected with any
claimed agency relationship with the indemnitor and relating to the purchase and
sale of the Property contemplated by this Agreement or any cancellation or
termination of this Agreement. At Closing, each Broker shall each execute and
deliver a final and unconditional waiver and release of any lien rights they may
have against the Property pursuant to the Commercial Real Estate Broker Lien
Act, O.C.G.A. § 44-14-600, et seq.

 

11. CLOSING: The closing and funding of this sale (the “Closing”) will be on or
before thirty (30) days from the expiration of the Inspection Period (the
“Closing Date”). Should the Closing Date fall on a Saturday, Sunday, or legal
holiday, Closing will occur on the first business day thereafter. The Closing
will take place at the office of the Title Company or, at Seller’s option, at
the office of Seller. If either party fails to close the sale under the terms of
this Contract, the non-defaulting party will be entitled to exercise the
remedies provided in Section 16. Any extension of the Closing Date must be in
writing and executed by Purchaser and Seller in advance of the scheduled Closing
Date, except in the case of the Seller's unilateral extension of the Closing
Date as described in Section 6.

 

12. POSSESSION: Possession of the Property in its condition existing at the date
of execution hereof, ordinary wear and tear excepted, will be delivered to
Purchaser at Closing, subject to the rights or claims of parties in possession
or vendors thereto. Delivery of the Deed by Seller and acceptance of the Deed by
Purchaser will evidence the assignment by Seller and assumption by Purchaser of
all written or oral agreements for lease of the Property and contracts in effect
as of the Closing Date. From and after Closing, Purchaser will defend,
indemnify, and hold Seller harmless from and against all claims, demands, and
actions arising under such leases or contracts,

 

13. CLOSING COSTS: Seller will pay the cost of (i) preparation of the Deed and
all other conveyance documents, (ii) one-half of the escrow fees charged by the
Title Company, (iii) the premium for the Title Commitment and Title Policy,
(iv) transfer tax due on the conveyance of the Property; and (iv) Seller’s
attorneys’ fees. Seller will cause any mortgages, deeds of trust, or other
monetary liens recorded against the Property to be released, unless it elects
not to cure according to Section 6 above. All other costs and expenses incurred
in connection with the sale of the Property will be paid by Purchaser.

 

14. PRORATIONS: At Closing, Seller will deliver or credit to Purchaser all
tenant security deposits then actually held by Seller. Seller will have no
responsibility for security deposits not held by Seller at Closing. All prepaid
rents, prepaid expenses, and accrued but unpaid expenses incurred in connection
with the operation or maintenance of the Property will be prorated between
Purchaser and Seller as of the Closing Date. Seller will be credited at Closing
with the amount of any and all deposits held on behalf of Seller by utility
companies with respect to the Property. All ad valorem taxes and assessments
assessed against the Property will be prorated between Seller and Purchaser as
of the Closing Date. Any proration will be final and not adjustable unless
Seller challenges the assessed value of the Property for the year of Closing. If
such challenge results in a reduction of the taxes for the year of Closing, then
Seller will (i) notify Purchaser, (ii) provide Purchaser a recalculation of the
proration based on the revised taxes, and (iii) provide Purchaser evidence of
Seller’s costs

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

4



--------------------------------------------------------------------------------

 

in challenging that year’s assessment. Within fifteen (15) days of receipt of
such notice and information, Purchaser will reimburse Seller for (i) the
difference between the Seller’s proration at Closing and the Seller’s revised
proration, plus (ii) Purchaser’s pro rata share of Seller’s costs in challenging
that year’s assessment. Notwithstanding the above. Purchaser will be responsible
for all ad valorem taxes, interest, penalties, court costs, title costs, and
attorney fees that become due as a result of (a) the transfer of the Property,
(b) a subsequent change in the use of the Property, or (c) the omission of
assessments on improvements. There will be no proration of the taxes discussed
in the immediately preceding sentence.

 

15. CASUALTY LOSS: In the event of damage or destruction of the Property by fire
or other casualty prior to the Closing Date, which results in a loss exceeding
twenty percent (20%) of the Purchase Price. Purchaser, within five (5) days of
notice from Seller of the occurrence of such event, may either (i) receive the
insurance proceeds payable as a result of the event and consummate the
transaction in accordance herewith, or (ii) terminate this Contract. In the
event of termination of this Contract the Earnest Money will be returned to
Purchaser. Thereafter neither party hereto will have any further rights or
obligations under this Contract.

 

16. DEFAULT: If Purchaser fails to perform any of his obligations hereunder.
Seller’s exclusive remedy for such default is (a) termination of this Contract
by written notice to the Purchaser, and (b) retention of the Earnest Money as
liquidated damages. If Seller fails to perform any of its obligations hereunder,
Purchaser’s exclusive remedy for such default is (a) termination of this
Contract and liquidated damages as follows: (i) refund of the Earnest Money, and
(ii) reimbursement by the Seller of Purchaser’s documented out-of-pocket
expenses, not to exceed $1,000.00. The liquidated damages specified in this
Section are not penalties, rather they are reasonable estimates of the cost to
the Seller of holding the Property off the market, and the cost to the Purchaser
of the lost transaction

 

17. PROHIBITED PURCHASER: Purchaser acknowledges that certain persons are
prohibited from purchasing assets from Seller. Purchaser also acknowledges that
under certain circumstances. Seller will not sell assets to certain persons.
Accordingly, prior to the execution hereof, Purchaser has completed and executed
the Purchaser Eligibility Certification (the “PEC”) attached here to as
ATTACHMENT B. Purchaser represents and warrants that the completed PEC is true
and correct, and acknowledges that Seller is relying on the truth and accuracy
of the completed PEC.

Any incorrect information on the PEC will constitute a breach of this Contract
by the Purchaser. Should the Seller determine prior to Closing that any portion
of the Purchaser’s completed PEC is incorrect. Seller may terminate the Contract
and retain the Earnest Money per Section 16 of this Contract and may pursue
other sanctions provided by law.

 

18. CONFIDENTIALITY: Prior to the execution of the Contract, at the sole
discretion of the FDIC. Purchaser is required to complete and execute the
Confidentiality Agreement attached hereto as ATTACHMENT C. Any breach of the
Confidentiality Agreement by Purchaser will be a default hereunder, as provided
in Section 16.

 

19. ATTORNEYS’ FEES: In any legal proceeding brought under or with relation to
this Contract, the prevailing party will be entitled to recover court costs and
reasonable attorneys’ fees from the non-prevailing party.

 

20. AUTHORITY TO EXECUTE: Only an FDIC employee who is an Attorney-in-Fact for
the FDIC acting in the capacity stated in Section 1 is authorized by the FDIC to
execute this Contract.

 

21. SURVIVAL: Sections 9, 10, 14, 23 and 27 of this Contract will survive the
Closing and the delivery of the Deed and other conveyance documents from Seller
to Purchaser. All of the terms and conditions of Sections 9, 10,14, 23, and 27
will be and remain in full force and effect between the parties hereto.

 

22. MODIFICATION: This Contract supersedes any and all prior discussions,
communications, and agreements between the Seller and the Purchaser, if any,
with respect to the purchase of the Property and other matters contained herein.
This Contract contains the sole and entire understanding between the parties
hereto with respect to the transaction contemplated herein. This Contract will
not be modified or amended except in writing executed by the Purchaser and
Seller.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

5



--------------------------------------------------------------------------------

23. APPLICABLE LAW: This Contract will be governed by and construed and enforced
in accordance with the laws of the United States of America, and to the extent
that state law would apply under applicable federal law, the state in which the
Property is located.

 

24. TIME: Time is of the essence of this Contract.

 

25. NOTICES: All notices, requests, demands, or other communications required or
desired to be given hereunder will be in writing and either delivered by
(a) hand, (b) telecopier, (c) overnight delivery service, or (d) certified mail,
return receipt requested, postage prepaid, to the addresses in the signature
section below, and will be deemed given two (2) days after the date mailed, if
mailed, one (1) day after the date sent, if sent by overnight delivery service,
and on the day delivered if delivered personally to the address set forth or by
telecopier to the facsimile (fax) number also set forth below.

 

26. EFFECTIVE DATE: The effective date of this Contract (the “Effective Date”)
will be the date upon which the last party to sign executes this Contract.

 

27. CONSTRUCTION: Unless Stated otherwise, the words “day” or “days” refer to
calendar days. Pronouns are used interchangeably herein to refer to masculine,
feminine, or neuter antecedents. Purchaser waives the presumption that
ambiguities, if any, will be construed against the drafting party. This Contract
will be construed liberally and not in favor of the non-drafting party.

 

28. ATTORNEY CONSULTATION: The parties acknowledge and agree that this is
intended to be a legally binding contract. The parties further acknowledge that
federal law may impose certain duties upon brokers or signatories to this
Contract when any of the signatories is a foreign party, or when any of the
signatories receives certain amounts of U.S. currency in connection with a real
estate closing. To the extent, if any, that either party fails to understand the
effect of any part of this Contract, that party hereby agrees to consult an
attorney prior to signing.

 

29. STATE SPECIFIC ATTACHMENTS: The following attachments are affixed and
incorporated herewith to conform this Contract to the laws of the state in which
the Property is located:

(If none of the attachments listed below are used, write “None” on the first
line.)

 

¨    ATTACHMENT NO. D:   

FF & E

¨    ATTACHMENT NO. E:   

 

¨    ATTACHMENT NO. F:   

 

¨    ATTACHMENT NO. G:   

 

¨    ATTACHMENT NO. H:   

 

 

30. INDIVIDUAL LIABILITY. The individual signing this Contract purportedly on
behalf of a corporation, partnership, limited liability company, or trust will
be bound under this Contract in his or her individual capacity unless, prior to
Closing, the individual complies with requirements that the Seller deems
necessary or appropriate to insure conveyance of title to the named entity.

 

31. DISCLOSURES. As required by applicable law, the following disclosures are
attached to this Contract, and the terms thereof are incorporated herein:

 

¨    ATTACHMENT NO. I:    Lead-Based Paint Disclosure. If the Property includes
any interest in real property on which a residential dwelling was built prior to
1978.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

6



--------------------------------------------------------------------------------

¨    ATTACHMENT NO. J:    Other Environmental Matters. Other environmental
matters require disclosure in connection with the conveyance of the Property to
the Purchaser.

 

32. PERSONAL PROPERTY. The Purchase Price shall include the real property, the
night deposit box, ATM machine, safety deposit boxes, vault door, and all
drive-thru facilities located upon the Property. All other personal property
located upon the Property shall be purchased by Purchaser for the additional sum
of Seventy Five Thousand and no/100ths Dollars ($75,000.00) to be paid at
Closing. A list of the aforesaid personal property shall be supplied by Seller
to Purchaser and approved by Purchaser prior to Closings.

 

33. ASSIGNMENT. This Agreement may be assigned by Purchaser, in whole or in
part, without the prior written consent of Seller to an entity affiliated with
the Chief Executive Officer of Purchaser without the necessity of obtaining the
prior written consent of Seller. However, no assignment shall relieve Purchaser
of liability for the performance of Purchaser’s duties and obligations under
this Agreement.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have affixed their signatures hereto on the
dates set forth beneath their signatures.

PURCHASER:

 

GWINNETT CLINIC, LTD., a Georgia corporation By:   

LOGO [g51792ex10_2pg008.jpg]

   (Entity’s representative signs here,) Name of Entity Purchaser’s
representative printed or typed: J.J. SHAH Title of Entity Purchaser’s
representative: Chief Executive Officer

Individual Purchaser’s Name Printed or Typed:   

 

Address:   

475 Philip Boulevard, Suite 100, Lawrenceville, Georgia 30045

(Use street address only. A Post Office Box address is NOT acceptable.)

Phone Number:   

770-840-8587

Fax Number:   

770-840-0641

Tax ID Number:   

58-1590562

Date:   

4-23-2009

SELLER:    Federal Deposit Insurance Corporation, in the capacity stated above.
   1601 Bryan Street    Energy Plaza    Dallas, Texas 75201   

By:   

LOGO [g51792ex10_2pg008b.jpg]

   Name:   

VICTOR M. ROBERT

   Its:    Attorney in Fact    Phone:   

 

   Fax:   

 

   Date:   

May 13, 2009

  

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

8



--------------------------------------------------------------------------------

ATTACHMENT “A”

PROPERTY DESCRIPTION

(See Attached)

LOGO [g51792ex10_2pg009.jpg]

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

9



--------------------------------------------------------------------------------

ATTACHMENT “B”

PURCHASER ELIGIBILITY CERTIFICATION

(See Attached)

Sale/Loan Pool Number(s):                                 

The purpose of the Purchaser Eligibility Certification is to identify
Prospective Purchasers who are not eligible to purchase assets of failed
financial institutions from the Federal Deposit Insurance Corporation under the
laws, regulations and policies governing such sales. Completion of the Purchaser
Eligibility Certification, without modification, is a prerequisite to any such
purchase.

DEFINITIONS

Affiliated Business Entity. An Affiliated Business Entity of a Prospective
Purchaser means its spouse, dependent child or any member of its household; or
any entity that directly or indirectly is under the control of the Prospective
Purchaser, controls the Prospective Purchaser or is under common control with
the Prospective Purchaser.

Associated Person. An Associated Person of a Prospective Purchaser who is an
individual is (1) the Prospective Purchaser’s spouse or dependent child or any
member of the household, (2) a partnership in which the Prospective Purchaser is
or was a general or limited partner, or (3) a corporation of which the
Prospective Purchaser is or was an officer or director. An Associated Person of
a Prospective Purchaser that is an entity is (1) any individual or entity that,
acting individually or in concert with one or more individuals or entities, owns
or controls 25 percent or more of the Prospective Purchaser; or (2) a managing
or general partner of the Prospective Purchaser.

Contractor. A Contractor is any individual or entity that has submitted an offer
to the FDIC to perform services or has a contractual arrangement with the FDIC
to perform services.

Delinquent Obligation. A Delinquent Obligation is any debt or duty to pay money
to the FDIC in excess of $50,000 (in the aggregate for all such debts or duties)
that is more than 60 days delinquent, or any other failure to comply with the
terms and conditions of a written agreement with the FDIC that continues for
more than sixty (60) days following notice. A Delinquent Obligation does not
include any debt that has been settled, nor any debt that has been sold or
transferred by the FDIC, nor any debt for which the FDIC has reported
forgiveness of debt through the issuance of an IRS form 1099, nor any debt
discharged in bankruptcy.

Failed Institution. A Failed Institution is any bank or savings association that
has been under the conservatorship or receivership of the FDIC or of the
Resolution Trust Corporation. It includes any entity owned and controlled by
such a bank or savings association.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

10



--------------------------------------------------------------------------------

FDIC. FDIC means the Federal Deposit Insurance Corporation, whether acting in
its corporate capacity or as conservator or receiver of a Failed Institution.

Prospective Purchaser. A Prospective Purchaser is any individual or entity that
has made or intends to make an offer to purchase assets of a Failed Institution
from the FDIC. For all purposes of this Certification, an “entity” includes any
entity with a legally independent existence, including, without limitation, a
trustee; the beneficiary of at least a 25% share of the proceeds of a trust; a
partnership; a corporation; an association; or any other organization or
society.

Substantial Loss. A Substantial Loss is (i) any debt or duty to pay money to the
FDIC or a Failed Institution that has an outstanding balance of more than
$50,000 and that is more than 90 days past due; (ii) an unpaid final judgment of
more than $50,000 regardless of whether it is forgiven in a bankruptcy
proceeding; (iii) a deficiency balance following a foreclosure sale of more than
$50,000 regardless of whether it is forgiven in a bankruptcy proceeding; or
(iv) any loss of more than $50,000 reported on an IRS Form 1099-C (Information
Reporting for Discharge of Indebtedness).

ELIGIBILITY CERTIFICATION

The undersigned hereby certifies that all of the following statements are true,
correct and complete when made and will be true at closing of the sale.

 

A. FDIC Employees. The Prospective Purchaser is not an FDIC employee, the spouse
of an FDIC employee, or the minor child of an FDIC employee.

 

B. Delinquent Obligors. Neither the Prospective Purchaser nor any of its
Affiliated Business Entities has a Delinquent Obligation. Under certain
circumstances, the certification required in this paragraph may be waived. For
more information about the waiver process and criteria, contact the FDIC sales
representative. Note: If the sale is for FDIC real estate owned or items such as
furniture, fixtures or equipment, artwork, automobiles or other tangible items,
and the bid price will be less than $250,000 (per item or per pool), then the
certification set forth in this paragraph B is not required.

 

C. FDIC Contractors. Neither the Prospective Purchaser nor any of its Affiliated
Business Entities is a Contractor that has performed services within the past
three years relating to any of the assets that the Prospective Purchaser might
buy, unless the contract for services allows for the purchase of such assets.
Under certain circumstances, the certification required in this paragraph may be
waived. For more information about the waiver process and criteria contact the
FDIC sales representative.

 

D. Officers or Directors of Failed Institutions. Neither the Prospective
Purchaser nor any

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

11



--------------------------------------------------------------------------------

 

of its Associated Persons has ever been an officer or director of a Failed
Institution or of an affiliate of a Failed Institution who (1) has participated
in a material way in one or more transactions that caused a Substantial Loss to
any such Failed Institution; and (2) in connection with such Substantial Loss
has been found by a court or administrative tribunal, or alleged in a judicial
or administrative action brought by the FDIC or any federal or state
governmental entity to have (i) violated any law, regulation or order issued by
a federal or state banking agency; (ii) breached a written agreement with a
federal or state banking agency or with a Failed Institution; (iii) engaged in
an unsafe or unsound practice in conducting the affairs of a Failed Institution;
or (iv) breached a fiduciary duty owed to a Failed Institution.

 

E. Debarment from Participation in the Affairs of a Failed Institution. Neither
the Prospective Purchaser nor any of its Associated Person(s) has been removed
from, or prohibited from participating in the affairs of a Failed Institution by
a final enforcement action by the FDIC or any other federal banking agency
(Office of the Comptroller of the Currency, Office of Thrift Supervision, or the
Board of Governors of the Federal Reserve System).

 

F. Pattern or Practice of Defalcation. Neither the Prospective Purchaser nor any
of its Associated Person(s) has borrowed money or guaranteed loans in more than
one transaction with the intent to cause a loss or with reckless disregard for
whether such transactions would cause a loss to any financial institution
insured by the FDIC, where these loans, in the aggregate, caused a Substantial
Loss to one or more Failed Institutions.

 

G. Convicted of Certain Crimes. Neither the Prospective Purchaser nor any of its
Associated Person(s) (1) has been convicted of committing or conspiring to
commit any offense under Section 215, 656, 657, 1005, 1006, 1007, 1014, 1032,
1341, 1343 or 1344 of Title 18 of the United States Code affecting any Failed
Institution; and (2) has defaulted on any debt or duty to pay money (including
any guaranty) owed to the FDIC or any Failed Institution to such an extent that
a judgment has been rendered in favor of the FDIC or the property securing the
debt has been foreclosed on.

 

H. If Seller Financing Is Used. Neither the Prospective Purchaser nor any of its
Associated Persons (1) has defaulted on any debts or duties to pay money
(including any guaranty) to the FDIC or a Failed Institution that, in the
aggregate, exceed $1,000,000, to such an extent that a judgment has been
rendered in favor of the FDIC or the property securing the debt has been
foreclosed on; and (2) has made any fraudulent misrepresentations in connection
with any of these debts or duties. This representation is not required, and has
no effect, if the Prospective Purchaser does not finance any portion of the
purchase price through financing offered by the FDIC.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

12



--------------------------------------------------------------------------------

I. Transactions Structured to Circumvent this Certification. Neither the
identity nor form of the Prospective Purchaser, nor any aspect of the
contemplated transaction, has been created or altered with the intent, in whole
or in part, to allow an individual or entity who otherwise would be ineligible
to purchase assets from the FDIC to benefit directly or indirectly from the
proposed transaction.

PROSPECTIVE PURCHASER INFORMATION

 

Name of Prospective Purchaser    Tax ID Number or SSN GWINNETT CLINIC, LTD.   
58-1590562 ¨  Individual    ¨  Partnership    x  Corporation        ¨  Trust
¨  Other (Specify)      

Physical Street Address (For Overnight Delivery)

 

475 Philip Boulevard, Suite 100

City    State or Province    Country    Postal Code Lawrenceville    Georgia   
USA    30045

Contact Person and Title

 

J.J. Shah

Telephone Number    Fax Number    E-Mail Address (770) 840-8581    (770)
840-0641    (    )

IN WITNESS WHEREOF, the undersigned has executed this Certification as of this
23rd day of April, 2009.

 

PROSPECTIVE PURCHASER

 

GWINNETT CLINIC, LTD., a Georgia corporation

By:

 

LOGO [g51792ex10_2pg013.jpg]

  J.J. SHAH, Chief Executive Officer

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

13



--------------------------------------------------------------------------------

LOGO [g51792ex10_2pg014.jpg]

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

14



--------------------------------------------------------------------------------

ATTACHMENT “C”

CONFIDENTIALITY AGREEMENT

(See Attached)

This CONFIDENTIALITY AGREEMENT (“Agreement”) is made as of this              day
of                     , 20     , by and between the Federal Deposit Insurance
Corporation, in the capacity set forth on the signature page hereof (“FDIC”),
and

(1)                                                              (an individual)
or

(2) GWINNETT CLINIC, LTD., a corporation organized under the laws of the State
of Georgia (“Purchaser”).

WHEREAS, FDIC has offered for sale certain real property together with any
improvements thereon (“Property”) more particularly described in Exhibit A,
attached hereto and incorporated herein;

WHEREAS, Purchaser has expressed an interest in purchasing the Property;

WHEREAS, in consideration of FDIC, its agents and representatives furnishing
Purchaser with information regarding the Property, which information is
contained in the documents identified in Exhibit B attached hereto and
incorporated herein, and which information is non-public, confidential, or
proprietary in nature, Purchaser agrees to make certain agreements regarding
such information, as well as all notes, analyses, compilations, studies, or
other documents, whether prepared by Purchaser or others, which contain or
otherwise reflect such information (such information, and such documents, are
collectively herein referred to as the “Evaluation Material”).

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, FDIC and Purchaser enter into this
Agreement:

Section 1. Term. This Agreement shall become effective as of the date first
written above and shall terminate only upon consummation of a purchase and sale
transaction relating to the Property between FDIC and Purchaser, resulting in
FDIC no longer being the recorded title holder of the Property.

Section 2. Limitation on Use. Purchaser shall use the Evaluation Material solely
for the purpose of evaluating the suitability of the Property for purchase and
the preparation of a bid for such purchase, and for no other purpose.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

15



--------------------------------------------------------------------------------

Section 3. Limited Access. Without the prior, written consent of FDIC, to be
granted or withheld in FDIC’s sole discretion, Purchaser shall not disseminate
or divulge the Evaluation Material to any person or entity, other than as set
forth below. Purchaser shall limit access to the Evaluation Material to such
persons or entities who have a need to know the information contained in the
Evaluation Material for the purpose of advising Purchaser on the suitability of
the Property for purchase (including, without limitation, any prospective
institutional lender from whom Purchaser may seek financing for the purchase)
and assisting Purchaser in the preparation of a bid for such purchase. Purchaser
shall keep a record of the recipients of the Evaluation Materials. Purchaser
shall be responsible for any breach of the Agreement by its partners, directors,
officers, employees, agents, representatives, affiliates, successors, or
assigns. Without the prior written consent of FDIC, which consent may be
withheld in its sole discretion, Purchaser shall not directly or indirectly,
contact, seek, or attempt to seek any information from any person other than
FDIC regarding the Evaluation Material.

Section 4. Confidentiality. Purchaser agrees that Purchaser shall ensure that
all persons or entities to whom it discloses the Evaluation Material shall keep
the Evaluation Material confidential. This Agreement shall be inoperative as to
particular portions of the Evaluation Material if such information (i) becomes
generally available for the public other than as a result of a disclosure by
Purchaser, its partners, directors, officers, employees, agents,
representatives, affiliates, successors or assigns; (ii) was available to
Purchaser on a non-confidential basis prior to its disclosure to Purchaser by
FDIC; (iii) becomes available to Purchaser on a non-confidential basis from a
source other than FDIC which source, insofar as is known to Purchaser after
reasonable inquiry, is not prohibited from making the disclosure to Purchaser;
or (iv) is independently developed by Purchaser without use of the Evaluation
Material.

Section 5. Return of Documents. Unless otherwise directed by FDIC, Purchaser
shall return and ensure that all persons or entities to whom it has disclosed
the Evaluation Material shall return all copies of the Evaluation Material
(whether prepared by Purchaser or others) to FDIC, upon the earliest of: (1) the
fifth (5th) business day after receipt by Purchaser of notice from FDIC that
FDIC has not accepted Purchaser’s bid to purchase the Property; or (2) the
sixtieth (60th) day following the submission by Purchaser of its bid, whether of
not Purchaser has received any notice from FDIC regarding such bid. Purchaser
will inform FDIC immediately of any improper disclosure of any of the Evaluation
Material, and of any breach of any provision of this Agreement, which may come
to Purchaser’s attention. The return of all Evaluation Material to FDIC, as
required by this Section 5, shall not relieve Purchaser of its obligations
created by this Agreement regarding confidentiality and use of the Evaluation
Material.

Section 6. Other Disclosure. To the extent that Purchaser is required to
disclose the Evaluation Material pursuant to the requirements of any legal
proceeding, Purchaser shall notify FDIC within one (1) business day of its
knowledge of such legally required disclosure so that FDIC may seek an
appropriate protective order and/or waive the Purchaser’s compliance with this
Agreement. Notice shall be both by telephone and in writing. In the absence of a
protective order or waiver, Purchaser may disclose that portion of the
Evaluation Material which is required to be disclosed pursuant to such legal
proceeding if, in the written opinion of its counsel, failure to disclose such
Evaluation Material in any tribunal would subject Purchaser to liability for
contempt, censure or other legal penalty or liability.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

16



--------------------------------------------------------------------------------

Section 7. Liability. If FDIC determines that Purchaser has breached any
provision of this Agreement, FDIC may in its sole discretion, exercise any of
all legal or equitable rights or remedies to which FDIC is entitled on account
of Purchaser’s breach. FDIC shall not be deemed to have waived any of its rights
or remedies on account of its failure, delay or forbearance in exercising any
such right or remedy in a particular instance.

Section 8. Indemnification. Purchaser shall defend, indemnify and hold harmless
FDIC from and against any and all claims, demands, causes of action, losses,
damages, liabilities, judgments, costs, and expenses (including attorneys’ fees)
asserted against or incurred by FDIC as a result of any violation of, or failure
to comply with, the provisions of this Agreement by Purchaser or any person or
entity to whom it has disclosed the Evaluation Material.

Section 9. Release of FDIC. Purchaser acknowledges and understands that some or
all of the Evaluation Material may have been prepared by parties other than
FDIC, and further acknowledges and understands that FDIC expressly disclaims all
representations and warranties either express or implied, including, but not
limited to any implied warranty of merchantability or fitness for a particular
purpose, and any warranty with respect to the content, completeness or accuracy
of the Evaluation Material. Purchaser is responsible for assuring itself as to
the content, completeness, or accuracy of the Evaluation Material, and any
reliance on the Evaluation Material shall be solely at Purchaser’s risk.
Purchaser hereby releases FDIC from all claims, demands, causes of action,
losses, damages, liabilities, judgments, costs and expenses (including
attorneys’ fees) asserted against or incurred by Purchaser by reason of
Purchaser’s reliance on or knowledge of the Evaluation Material or by any other
reason.

Section 10. Effect of Invalid Provision. The invalidity or unenforceability of
any provision of this Agreement shall not affect or limit the validity or
enforceability of any other provision hereof and such invalid or unenforceable
provision shall be construed or deemed amended by the parties only to the extent
necessary to make it valid and enforceable.

Section 11. Miscellaneous. This Agreement represents the entire agreement
between the Purchaser and FDIC relating to the receipt, use, and disclosure of
the Evaluation Material, and may be amended only by written agreement of the
parties hereto. This Agreement shall apply to and be binding upon Purchaser and
its partners, directors, officers, employees, agents, representatives,
affiliates, successors and assigns. The representative(s) signing this Agreement
on behalf of the Purchaser represents that he or she is fully authorized to
enter into the terms and conditions of this Agreement and to bind legally
Purchaser. The construction, interpretation, and performance of this Agreement
shall be governed by the laws of the United States of America, and to the extent
that state law would apply under applicable federal law, the laws of the state
where the Property is located, without regard to conflicts of law principles
thereof. Notices under this Agreement shall be addressed to the parties at the
following addresses:

If to FDIC, to:

 

  

 

     

 

     

 

     

 

     

 

  

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

17



--------------------------------------------------------------------------------

If to Purchaser, to:

 

   Gwinnett Clinic, Ltd.       475 Philip Boulevard, Suite 100      
Lawrenceville, Georgia 30045         

[SIGNATURE PAGE FOLLOWS]

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FDIC and the Purchaser have executed this Agreement
effective as of the day and year first above written.

FDIC:            Federal Deposit Insurance Corporation

(check one)

x    as Receiver of ALPHA BANK & TRUST

¨    in its corporate capacity as liquidator of

¨    as successor in interest to                                              ,
as Receiver of

 

 

[Name of institution]

 

FDIC:     Purchaser:     GWINNETT CLINIC, LTD. By:  

LOGO [g51792ex10_2pg019b.jpg]

    By:  

LOGO [g51792ex10_2pg019.jpg]

Signature     Signature

5/13/09        VICTOR M. ROBERT

    J.J. SHAH Print Name     Print Name

ATTORNEY-IN-FACT

    Chief Executive Officer Title     Title  

EXHIBIT A – Property Description

EXHIBIT B – Evaluation Material

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

19



--------------------------------------------------------------------------------

ATTACHMENT “D”

FF&E

For and in consideration of $75,000.00, to be paid by Purchaser to Seller in
addition to the Purchase Price, Seller agrees to quitclaim to Purchaser at
Closing all right, title and interest of Seller in and to the night deposit box,
ATM machine, safety deposit boxes, vault door, and all drive thru facilities and
other personal property located on the Property as of the date hereof
(collectively, the “Personal Property”). Such Personal Property shall be sold on
an “as is, where is” basis, pursuant to a quitclaim bill of sale prepared by
Seller, and Seller shall make no warranty of title, merchantability, fitness,
condition, compliance with laws or freedom from defects with respect to any such
personal property. Additionally, notwithstanding anything contained herein, in
no event shall Seller convey to Purchaser any proprietary information, any bank
documents, or any other Personal Property prohibited to be transferred by
governmental law or regulation.

 

REPSC\Over $25,000 – Master – (2-13-2009)

 

20